DETAILED ACTION
Applicant's arguments filed on 03/08/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8, 11-15 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…and a second voltage generation circuit configured to generate a third voltage that is applied to the PMOS transistors in response to the input voltage and the first voltage; wherein the first voltage generation circuit comprises: a first voltage selector connected to the supply voltage, wherein the first voltage selector is configured to generate the first voltage that is applied to a gate terminal of each of the NMOS transistors; a voltage divider connected to the input terminal and to a fixed voltage, and a second voltage selector connected to the input terminal and to the supply voltage, wherein the second voltage selector is configured to generate the second voltage; and wherein the second voltage selector is configured to select a highest voltage of the input voltage and the supply voltage as the second voltage..”
Claim 15; prior art of record fails to disclose either by itself or in combination:  “…wherein the second voltage generation circuit comprises, a first resistor connected to the input terminal and to the switch circuit; a third PMOS transistor connected to the first resistor and to the first and second PMOS transistors of the switch circuit, wherein the first voltage is applied to a gate terminal of the third PMOS transistor, and wherein the second voltage is applied to a body of the third PMOS transistor; and a second resistor connected to the third PMOS transistor and a fixed voltage; wherein the first voltage generation circuit comprises, a first voltage selector connected to the supply voltage, wherein the first voltage selector is configured to generate the first voltage; a voltage divider connected to the input terminal and to the fixed voltage; and a second voltage selector connected to the input terminal and to the supply voltage, wherein the second voltage selector is configured to generate the second voltage; wherein the voltage divider comprises, a third resistor connected to the input terminal and to the second voltage selector; a fourth PMOS transistor connected to the third resistor and to the first voltage selector; and a fourth resistor connected to a drain terminal of the fourth PMOS transistor and the fixed voltage; and wherein the second voltage selector is configured to select a highest voltage of the input voltage and the supply voltage as the second voltage, and wherein the first voltage selector is configured to select the highest voltage of a voltage at the drain terminal of the fourth PMOS transistor and the supply voltage as the first voltage.”
Claim 22; prior art of record fails to disclose either by itself or in combination:  “…and a second voltage generation circuit configured to generate a third voltage that is applied to the PMOS transistors in response to the input voltage and the first voltage; wherein the first voltage generation circuit comprises, a first voltage selector connected to the supply voltage, wherein the first voltage selector is configured to generate the first voltage that is applied to a gate terminal of each of the NMOS transistors; a voltage divider connected to the input terminal and to a fixed voltage; and a second voltage selector connected to the input terminal and to the supply voltage, wherein the second voltage selector is configured to generate the second voltage; wherein the voltage divider comprises: a first resistor connected to the input terminal and to the second voltage selector; a first PMOS transistor connected to the first resistor and to the first voltage selector; and a second resistor connected to a drain terminal of the first PMOS transistor and the fixed voltage; and wherein the first voltage selector is configured to select a highest voltage of a voltage at the drain terminal of the first PMOS transistor and the supply voltage as the first voltage.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838